DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 05/31/2022 in which claims 1,5,11,14-16, 18, 20, 22-25,28, 31-33, 36, and 37 are currently amended while claims 6,21, and 26 have been canceled. By this amendment, claims 1-5,7-20,22-25,27-38 are still pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/01/2022 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-20,22-25,28-31-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (Huang) US 2013/0158793 in view of DENG L. et al., (DENG) JP 2019525711A.
Regarding claim 18, Huang discloses a method of a power device, comprising: receiving a command(start-up determining module 41 receives a signal from ripple detecting unit 21) to start up(via start-up determining module 41) an external device(60); detecting whether the power device(10) is connected to an external power supply(501)(see ¶[0019]); and controlling(via control unit 4) the start-up of the external device(60) based on the detection(¶[0014],[0016],[0019]).
Huang discloses all the claimed invention except for the limitations of, “detecting whether the power device is connected to an external power supply; and charging a charge storage module, wherein charging the charge storage module comprises reverse charging the charge storage module using an external battery within the external device”.
Deng discloses factual evidence of a control module (40) configured to determine whether or not the low voltage battery (60) is in an insufficient voltage state according to the state information of the low voltage battery (60), When the voltage battery (60) is in an undervoltage state, the control module (40) controls a plurality of balanced DC-DC converter modules BDCA to charge the low voltage battery (60), and the low voltage battery (60) is not in an undervoltage state. The control module (40) further determines whether or not the power battery (10) is in an insufficient voltage state according to the state information of the power battery (10), and if the power battery (10) is in an insufficient voltage state, the control module (40) prevents the battery (10) from discharging(see ¶[0041]). Deng further discloses, the control module (40) performs a balanced DC-DC converter corresponding to the battery module (11) so as to reverse charge the battery module (11) according to the first current(see ¶[0056]). Deng further discloses(see ¶[0031]) that the control module (40) is any one of the power battery (10) charging function, the low voltage battery (60) charging function, the power battery (10)-AC inversion function, the low voltage battery (60)-AC inversion function, and the power battery (10) output low voltage load function(which is an external battery).
Huang and Deng are electric vehicle energy management system analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify Huang by the teachings of Deng in charging a charge storage module, wherein charging the charge storage module comprises reverse charging the charge storage module using an external battery within the external device, as recited, in order  to achieve balancing and accelerate the charging efficiency at the same time, as per the teachings of Deng (see¶[0057]).
Accordingly claim 18 would have been obvious.
Regarding claim 19, Huang in view of Deng discloses all the claimed invention as set forth and discussed above in claim 18. Huang discloses further comprising determining whether a start-up condition is satisfied(via start-up determining module 41), wherein controlling the start-up of the external device(60) comprises controlling the start-up when the condition is satisfied(see ¶[0018]-[0019], [0021]-[0022]).
Regarding claim 20, Huang in view of Deng discloses all the claimed invention as set forth and discussed above in claim 19. Huang further discloses wherein determining the start-up condition(via start-up determining module 41) comprises determining whether a voltage of a battery(501) in the external device(60) is higher than a threshold voltage(2 volts)(see ¶[0021]).
Regarding claim 22, Huang in view of Deng discloses all the claimed invention as set forth and discussed above in claim 18. Huang further discloses, wherein controlling the start-up of the external device comprises controlling the charge storage module(501) to provide a current to the external device(60) after the charge storage module(501) has been charged(see ¶[0022],[0024]).
Regarding claim 23, Huang in view of Deng discloses all the claimed invention as set forth and discussed above in claim 18. Huang discloses further comprising: detecting a voltage of the charge storage module(501) )(note- The start-up determining module 41 is capable of determining that the vehicle 50 has started up upon determining, with reference to the information obtained by the detecting unit, i.e., the amplitude of the ripple as detected by the ripple detecting module 21 and the magnitude of the voltage as detected by the voltage detecting module 22, that the voltage of the battery 501 falls within a predetermined range, see ¶[0019]); and transmitting a signal upon detecting that the voltage of the charge storage module(501) reaches the threshold voltage(2 volts) to a control module(4) or a user interface of the power device(10)(see Huang, ¶[0021]).
Regarding claim 24, Huang in view of Deng discloses all the claimed invention as set forth and discussed above in claim 18. Huang discloses further comprising determining a voltage of the charge storage module(501) before charging the charge storage module)(see Huang, ¶[0019]).
Regarding claim 28, Huang in view of Deng discloses all the claimed invention as set forth and discussed above in claim 18. Huang further discloses, wherein the charge storage module has more than one operating mode that utilize different levels of capacity of the charge storage module, the method further comprising determining which mode the charge storage module should operate in(basic mode or function selecting mode of Huang; ¶[0015]).
Regarding claim 29, Huang in view of Deng discloses all the claimed invention as set forth and discussed above in claim 28. Huang further discloses, wherein the charge storage module has more than one operating mode that utilize different levels of capacity of the charge storage module, the method further comprising determining which mode the charge storage module should operate in(basic mode-note in the basic mode, the battery 501 is not charged by an engine when the vehicle 50 has not started up. Therefore, no ripple in the voltage of the battery 501 is detected by the ripple detecting module 21 of the detecting unit 2. In addition, when the vehicle 50 has not started up, the magnitude of the voltage of the battery 501 is around 12 volts. In this embodiment, the voltage detecting module 22 of the detecting unit 2 steps down the terminal voltage by 11 volts, and outputs about 1 volt to the start-up determining module 41 of the control unit 4 for the start-up determining module 41 to determine whether the voltage of the battery 501 falls within the predetermined range…the start-up determining module 41 determines that the vehicle 50 has not started up, and the output module 44 does not generate the working signal. As a result, the external device 60 is not turned on. In other words, the daytime running light is turned off when the vehicle 50 is not started; see ¶[0021] ) than the second mode(function selecting mode- note-When the vehicle 50 has started up, the battery 501 is charged up by the engine and ripples are generated in the voltage so that the ripple detecting module 21 generates a square-wave voltage signal with an amplitude of 5 volts. At the same time, the magnitude of the voltage of the battery 501 is risen from 12 volts to about 13 volts; see ¶[0022]).
Regarding claim 30, Huang in view of Deng discloses all the claimed invention as set forth and discussed above in claim 18. Deng discloses a bidirectional AC / DC conversion circuit (21)(see Deng; ¶[0030]). Deng further teaches, and converting, by an isolating power supply module, the first DC voltage(as output by AC/DC conversion circuit 21) into a second and lower DC voltage(the second DC / DC conversion circuit 23 converts the direct current output from the bidirectional AC / DC conversion circuit 21 to a low voltage such as 12 V for supplying power to the low voltage electric device 50 and charging the low voltage battery 60)(see Deng; ¶[0033]).
Regarding claim 31, Huang in view of Deng discloses all the claimed invention as set forth and discussed above in claim 18. Huang discloses further comprising charging the external battery(501)(see ¶[0022])(See also Deng; ¶[0031]-[0033]).
Regarding claim 32, Huang in view of Deng discloses all the claimed invention as set forth and discussed above in claim 31. Deng further discloses, wherein charging the external battery comprises controlling(via control module 40 performs a balanced DC-DC converter corresponding to the battery module 11; see Deng ¶[0056]) the charge storage module to charge the external battery(The control module performs balancing management for the plurality of battery modules, supplies power to the low voltage electrical device, and charges each low voltage battery according to the information collected by the sampling module to charge the low voltage battery; see Deng ¶[0059]).
Regarding claim 33, Huang in view of Deng discloses all the claimed invention as set forth and discussed above in claim 18. Deng further discloses, wherein charging the external battery comprises charging the external battery using the external power supply(The control module performs balancing management for the plurality of battery modules, supplies power to the low voltage electrical device, and charges each low voltage battery according to the information collected by the sampling module to charge the low voltage battery; see Deng ¶[0059])(note-The AC terminal of the bidirectional car charger is configured to connect to the power grid /charging box(external power supply), the first DC terminal is connected to the low voltage DC bus, and the second DC terminal is connected to the high voltage DC bus And the high voltage DC bus is connected to a power battery. The control module performs balancing management for the plurality of battery modules, supplies power to the low voltage electrical device, and charges each low voltage battery according to the information collected by the sampling module to charge the low voltage battery).
Regarding claim 34, Huang in view of Deng discloses all the claimed invention as set forth and discussed above in claim 18. Huang discloses further comprising: detecting a status of the external battery(501); and transmitting the detected status information to a control module(4) or a user interface of the power device(10)(see Huang, ¶[0021]).
Regarding claim 35, Huang in view of Deng discloses all the claimed invention as set forth and discussed above in claim 19. Huang discloses further comprising: controlling, by the control module(4), the charging module to charge the external battery(501) (see Huang, ¶[0022]).
Regarding claim 37, Huang in view of Deng discloses all the claimed invention as set forth and discussed above in claim 18. Huang discloses further comprising: 27Attorney Docket No.: 14604.0002 detecting at least one of 1) whether the power device is connected to an external power supply(501)(note- The start-up determining module 41 is capable of determining that the vehicle 50 has started up based upon determining, with reference to the information obtained by the detecting unit, i.e., the amplitude of the ripple as detected by the ripple detecting module 21 and the magnitude of the voltage as detected by the voltage detecting module 22, that the voltage of the battery 501 falls within a predetermined range, see ¶[0019]), 2) whether a charge storage module has a sufficient amount of charges for starting up the external device, and 3) whether an external battery is in condition to reverse charge the charge storage module; and controlling the start-up of the external device based on detected results.
Claims 25,27,30,36, and 38 are rejected under 35 U.S.C. 103 as being obvious over Huang et al., (Huang) US 2013/0158793 in view of DENG L. et al., (DENG) JP 2019525711A and in further view of Gordon et al., (Gordon) US 20190044359.
Regarding claim 25, Huang in view Deng discloses all the claimed invention as set forth and discussed above in claim 18 but fail to expressly discloses, wherein charging the charge storage module comprising charging the charge storage module using an external power supply.
Deng discloses, wherein charging the charge storage module(11) further comprises charging the charge storage module using an external power supply(40)(see Deng; ¶[0031]-[0032])(note- the control module (40) includes the power battery (10) charging function and the low voltage battery (60) charging function, or the power battery (10)-alternating current inversion function and the power battery (10) output low voltage load function, or the power battery (10)-alternating current inversion function and low voltage battery).
Gordon discloses factual evidence of, wherein charging the charge storage module(22) comprising charging the charge storage module using an external power supply(42)(¶[0021])(note- The rectifier filter circuit 34 may receive alternating current power from the second high frequency transformer 20, convert the alternating current power to direct current power and pass the direct current power to the supercapacitor bank 22 see ¶[0017],[0022])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang in view Deng to include, wherein charging the charge storage module comprising charging the charge storage module using an external power supply, as recited, so as to provide an alternative source of power supply.
Regarding claim 27, Huang in view of Deng discloses all the claimed invention except for the limitations of, wherein the charge storage module comprises one or more capacitors with a capacitance of approximately equal to or more than 200 F. Huang discloses a capacitors (32 and 211) and Gordon discloses a supercapacitor (22) but stay silent about the quantity of storage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the charge storage module of Huang in view of Deng comprises one or more capacitors with a capacitance of approximately equal to or more than 200 F as recited, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Accordingly claim 27 would have been obvious.
Regarding claim 30, Huang in view of Deng discloses all the claimed invention as set forth and discussed above in claim 18. Deng further discloses a bidirectional AC/DC conversion circuit (21)(see Deng; ¶[0030]). Deng further teaches, and converting, by an isolating power supply module, the first DC voltage(as output by AC/DC conversion circuit 21) into a second and lower DC voltage(the second DC/DC conversion circuit 23 converts the direct current output from the bidirectional AC / DC conversion circuit 21 to a low voltage such as 12 V for supplying power to the low voltage electric device 50 and charging the low voltage battery 60)(see Deng; ¶[0033]).
Gordon also discloses factual evidence of, further comprising: converting, by an alternating current (AC) rectifier module(34), an input AC voltage into a first DC voltage; and converting, by an isolating power supply module(20), the first DC voltage into a second and lower DC voltage(see Gordon; ¶[0022]).
Huang, Deng and Gordon are battery charger system and engine start system analogous art.
It would have been obvious to one having ordinary skill in the art to have included in the method of Huang in view of Deng, further comprising: converting, by an alternating current (AC) rectifier module, an input AC voltage into a first DC voltage; and converting, by an isolating power supply module, the first DC voltage into a second and lower DC voltage, as recited, in order to provide a suitable source of power to the battery.
Regarding claim 36, Huang in view of Deng discloses further comprising: controlling, by the control module(4), the start-up(via start-up determining module 41) of the external device(60) when the power device is connected to an external power supply(construed as motor of vehicle 50). However, Huang in view of Deng does not expressly teach the power device being connected to an external power supply.
Gordon teaches factual evidence of a power device(10) being connected to an external power supply(42)(see Fig. 1 of Gordon; ¶[0021]-[0022])
Huang, Deng and Gordon are battery charger system and engine start system analogous art. It would have been obvious to one having ordinary skill in the art to have included in the method of Huang in view of Deng, controlling, by the control module, the start-up of the external device when the power device is connected to an external power supply, as recited, so as to provide a power to the system.
Accordingly claim 36 would have been obvious.
Regarding claim 38, Huang in view of Deng discloses all the claimed invention as set forth and discussed above in claim 18. However Huang in view of Deng fails to expressly teach, further comprising: displaying, by a user interface, information to a user; and/or receiving, by the user interface, commands or input from the user.
Gordon discloses factual evidence of, further comprising: displaying, by a user interface, information to a user; and/or receiving, by the user interface(38), commands or input from the user(44)(see Gordon; ¶[0006],[0024]-[0025]).
Huang and Gordon are battery charger system and engine start system analogous art. It would have been obvious to one having ordinary skill in the art to have included in the method of Huang in view of Deng, further comprising: displaying, by a user interface, information to a user; and/or receiving, by the user interface, commands or input from the user, as recited in order enable the user to interact and control the device, as per the teachings of Gordon (¶[0024]).
Accordingly claim 38 would have been obvious.
Claims 1-5,7-17,25 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al., (Gordon) US 20190044359(cited by Applicants) in view of Huang et al., (Huang) US 2013/0158793 and in further view of DENG L. et al., (DENG) JP 2019525711A.
Regarding claim 1: Gordon discloses and shows in Fig. 1: A power device(10), comprising: a power conversion module(combination 20 and/or 34; see ¶[0022]) connectable to an external power supply(42)(see ¶[0021]); a charging module(12) capable of charging(via function select circuit 28; see ¶[0021]) an external battery(18)within an external device(¶[0017]; note- The high frequency battery charging device (10) may be coupled to the battery (18) with the high frequency battery charging device (10) being positioned outside of the battery (10)); a charge storage module(22) capable of providing a current to start up an external device(vehicle 40; see Fig. 2)(see ¶[0009],[0017]); and a control module(36)(see ¶[0023]) configured to control the start-up of the external device(vehicle 40) when the power device is not connected to the external power supply(Fig. 3; step 60)(note- the power is first received as direct current by the second high frequency transformer 20 and converted to alternating current when passing through a primary winding within the second high frequency transformer 20. The engine start circuit 14 may operate by discharging power from the supercapacitor bank 22 to the battery 18 via the function select circuit 28, see ¶[0022],[0026]).
However, Gordon does not expressly teach, the control module being configured to control the start-up of the external device when the power device is not connected to the external power supply.
Huang discloses factual evidence of a control module (4) configured to control the start-up of the external device (60) when the power device is not connected(basic mode) to the external power supply(501)(see ¶[0021]).
Gordon and Huang are apparatus for detecting start-up of vehicle and for controlling external device analogous art.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the control module of Gordon to control the start-up of the external device when the power device is not connected to the external power supply, as recited, in order to provide an apparatus that can detect start-up of a vehicle and that controls an external device, such as a daytime running light, based upon the result of the detection, as per the teachings of Huang (¶[0008]).
The combination of Gordon and Huang still fails to expressly disclose, and the control module configured to control a reverse charging of the charge storage module by the external battery.
However, Deng discloses factual evidence of, the control module (40) performs a balanced DC-DC converter corresponding to the battery module (11) so as to reverse charge the battery module (11) according to the first current(see ¶[0056]). Deng further discloses(see ¶[0031]) that the control module (40) is any one of the power battery (10) charging function, the low voltage battery (60) charging function, the power battery (10)-AC inversion function, the low voltage battery (60)-AC inversion function, and the power battery (10) output low voltage load function(which is an external battery).
Gordon, Huang and Deng are electric vehicle energy management system analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify Gordon in view of Huang by the teachings of Deng in having the control module configured to control a reverse charging of the charge storage module by the external battery charge storage module by the external battery, in order  to achieve balancing and accelerate the charging efficiency at the same time, as per the teachings of Deng (see¶[0057]).
Accordingly claim 1 would have been obvious.
Regarding claim 2, Gordon in view of Huang and Deng discloses all the claimed invention as set forth and discussed above in claim 1. Gordon further discloses, wherein the control module(36) is configured to control an internal charging module(20/34) to charge the charge storage module(22)(note- The rectifier filter circuit 34 may receive alternating current power from the second high frequency transformer 20, convert the alternating current power to direct current power and pass the direct current power to the supercapacitor bank 22 see ¶[0017],[0022]).
Regarding claim 3, Gordon in view of Huang and Deng discloses all the claimed invention as set forth and discussed above in claim 1. Gordon further discloses, wherein the control module(36) is configured to control the charging module(12) to charge the external battery(18)(see ¶[0021]).
Regarding claim 4, Gordon in view of Huang and Deng discloses all the claimed invention as set forth and discussed above in claim 1. Gordon further discloses, wherein the control module(36) is configured to determine whether a start-up condition is satisfied(see Fig. 3; steps or blocks 54, 60 and 62 and ¶[0023]) and, when the condition is satisfied, to control a start-up of the external device(vehicle 40 via block/step 60; see Fig. 3 of Gordon)(see Huang, ¶[0009],[0014], and [0021]).
Regarding claim 5, Gordon in view of Huang and Deng discloses all the claimed invention as set forth and discussed above in claim 4. Huang further teaches, where the control module is configured to determine that the start-up condition is satisfied when a voltage of the external battery(as modified by Deng; see ¶[0031]) within the external device(60) is higher than a threshold voltage(2 volts)(see ¶[0021])
Regarding claim 7, Gordon in view of Huang and Deng discloses all the claimed invention as set forth and discussed above in claim 1. However, Gordon in view of Huang does not teach the limitations of, wherein the charge storage module comprises one or more capacitors with a capacitance of approximately equal to or more than 200 F. Gordon discloses a supercapacitor (22)but stay silent about the quantity of storage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the charge storage module comprises one or more capacitors with a capacitance of approximately equal to or more than 200 F as recited, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Accordingly claim 7 would have been obvious.
Regarding claim 8, Gordon in view of Huang and Deng discloses all the claimed invention as set forth and discussed above in claim 1. Gordon discloses wherein the charge storage module(22) has more than one operating mode(charging mode and discharging mode; see ¶[0022] of Gordon)(basic mode or function selecting mode of Huang; ¶[0015]) that utilize different levels of capacity of the charge storage module.
Regarding claim 9, Gordon in view of Huang and Deng discloses all the claimed invention as set forth and discussed above in claim 8. Gordon further discloses, wherein the control module(36) is configured to determine a mode the charge storage module(22) should operate in(¶[0023]).
Regarding claim 10, Gordon in view of Huang and Deng discloses all the claimed invention as set forth above in claim 9. Huang further discloses, wherein the control module(4) is configured to control the charge storage module(501) to operate in a first mode(basic mode) when the power device is not connected to the external power supply(60) and to control the charge storage module to operate in a second mode(function selecting mode) when the power device(10) is connected to the external power supply(501), wherein more of the charge storage module's capacity is utilized in the first mode(basic mode-note in the basic mode, the battery 501 is not charged by an engine when the vehicle 50 has not started up. Therefore, no ripple in the voltage of the battery 501 is detected by the ripple detecting module 21 of the detecting unit 2. In addition, when the vehicle 50 has not started up, the magnitude of the voltage of the battery 501 is around 12 volts. In this embodiment, the voltage detecting module 22 of the detecting unit 2 steps down the terminal voltage by 11 volts, and outputs about 1 volt to the start-up determining module 41 of the control unit 4 for the start-up determining module 41 to determine whether the voltage of the battery 501 falls within the predetermined range…the start-up determining module 41 determines that the vehicle 50 has not started up, and the output module 44 does not generate the working signal. As a result, the external device 60 is not turned on. In other words, the daytime running light is turned off when the vehicle 50 is not started; see ¶[0021] ) than the second mode(function selecting mode- note-When the vehicle 50 has started up, the battery 501 is charged up by the engine and ripples are generated in the voltage so that the ripple detecting module 21 generates a square-wave voltage signal with an amplitude of 5 volts. At the same time, the magnitude of the voltage of the battery 501 is risen from 12 volts to about 13 volts; see ¶[0022]).
Regarding claim 11, Gordon in view of Huang and Deng discloses all the claimed invention as set forth and discussed above in claim 1. Gordon further discloses wherein the power conversion module comprises an alternating current (AC) rectifier module(34) to convert an input AC voltage into a first DC voltage and an isolating power supply module(20) configured to convert the first DC voltage into a second and lower DC voltage(see Huang ¶[0021] and Gordon ¶[0022])(see also Deng;¶[0033]) .
Regarding claim 12, Gordon in view of Huang and Deng discloses all the claimed invention as set forth and discussed above in claim 1. Huang discloses further comprising a detection module(2) configured to detect a voltage(via voltage detecting module 22; see ¶[0019]) of the charge storage module (501)(as modified by Huang) and to transmit a signal indicating the detected voltage to the control module(4)(see Huang, ¶[0021]).
Regarding claim 13, Gordon in view of Huang and Deng discloses all the claimed invention as set forth and discussed above in claim 1. Huang discloses further comprising a detection module(2) configured to detect a status of the external battery(501), and to transmit the detected status information to the control module(4)(Huang; ¶[0014],[0016],[0019]).
Regarding claim 14, Gordon in view of Huang and Deng discloses all the claimed invention as set forth and discussed above in claim 1. Gordon in view of Huang discloses, wherein the control module(36) is further configured to control the start-up of the external device(40) when the power device(10) is connected to the external power supply(42)(see Gordon ¶[0021],[0026])(Huang; ¶[0019]).
Regarding claim 15, Gordon in view of Huang discloses all the claimed invention as set forth and discussed above in claim 1. Huang further discloses, wherein the control module(4) is further configured to detect at least one of 1) whether the power device is connected to the external power supply(501)(note- The start-up determining module 41 is capable of determining that the vehicle 50 has started up upon determining, with reference to the information obtained by the detecting unit, i.e., the amplitude of the ripple as detected by the ripple detecting module 21 and the magnitude of the voltage as detected by the voltage detecting module 22, that the voltage of the battery 501 falls within a predetermined range, see ¶[0019]), 2) whether the charge storage module has a sufficient amount of charge for starting up the external device, and 3) whether an external battery is in condition to reverse charge the charge storage module, and is configured to control the start-up of the external device based on detected results(see Deng; ¶[0056]).
Regarding claim 16, Gordon in view of Huang and Deng discloses all the claimed invention as set forth and discussed above in claim 1. Gordon further discloses wherein the charging module comprises a first charging module(12) for charging an external battery(18) and a second charging module(14) for starting up an external device(vehicle 40).
Regarding claim 17, Gordon in view of Huang and Deng discloses all the claimed invention as set forth and discussed above in claim 1. Gordon further discloses further comprising a user interface(38) for displaying information to a user and/or receiving commands or input from the user(see Gordon; ¶[0006],[0024]-[0025]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 6, 26, and 32-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The indicated allowability of claims 6,26, and 32-33 is withdrawn in view of the newly discovered reference(s) to Deng L. et al.,(Deng) JP2019525711A.  Rejections based on the newly cited reference(s) follow as set forth above.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 28, 2022